(Post.
                .
         08/13/19)
                           .    Case 4:20-cv-01160-JM Document 12 Filed 11/05/20 Page 1 of 2
                                                                                                                                                         @
U.S. Department of Justice                                                                                  PROCESS RECEIPT AND RETURN
United States Marshals Service                                                                            See "/11str11c1io11.1·   [(!I'   .\,:1Ticc o(Proccss hr l S .\larshal"

 PLAINTIFF                                                                                                                  COURT CASE NUMBER
 Evon N Hughes                                                                                                              4:20-cv-01160-JM
 DEFENDANT                                                                                                                  TYPE OF PROCESS
 Russell et al                                                                                                               Summons/Complaint
                               NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
          SERVE        {       David Russell
             AT                ADDRESS (Street or RFD Apartment No. Cuy. State and ZIP Code)                                                                  r-.>
                               111 A. Calli Lane                                             Hot                             71913              rn            ~
 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                         Number ofproclft t6:lii:
-----------------------------------------1                                                                                  served with this  •      5
 Evon N Hughes                                                                                                            l---,---,,-~!!-~L--""4----i9---....,...-
 c/o Legal Aid of Arkansas                                                                                                                                              0
 711 Towne Oaks Drive
 Little Rock, AR 72227-6213


 SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and A                                              Addr~s,
 All Telephone Numbers, and Estimated Times Available for Service):                                                                             en -           ••
                                                                                                                                                0,            e;.)
                                                                                                                                                en
 Signature of Attorney other Originator requesting service on behalf of         0   PLAINTIFF              TELEPHONE NUMBER                            DATE
  L. Bichlmeier                                                                 0   DEFENDANT               501-604-5351                               10/7/2020
                           SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total
 number of process indicated.
 (Sign only for USM 285 if more
 than one USM 285 is submiued)
                                          Total Process
                                                          Origl
                                                          District of


                                                             No.
                                                                          District to
                                                                          Serve
                                                                          No.   !j_
                                                                                          Signature of Authorized USMS Deputy or Clerk


                                                                                                 ~~
                                                                                                                                                                     Date

                                                                                                                                                                /tJ ...J'-- zozo

 I hereby certify and return that I D have personally served . D have legal evidence of service. D have executed as sho"n in "Remarks", the process described on the
 individual, company, corporation, etc., at the address shown above on the on the individual. company, corporatmn. etc. shown at the address inserted below.

     I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
 Name and title of individual served (if not shown abo,·e)                                                                  Date                       Time                       Dam
                                                                                                                                                                                  D   pm

 Address (comple!e only different than shown abo,·eJ                                                                        Signature of U.S. Marshal or Deputy




 Service Fee$--- Total Mileage Charges               Forwarding Fee                             Advance Deposits      Amount owed to U S Marshal• or
                r(including endea\'ors)                                   Totash~                                     (Amount of Refund*)                      $,t;e;-
         ~
 REMARKS



                           5'6"te VIC-£ Afft?/-1/°T£b                                              /(- 5"-- 202.0

                       Sere. vice                    VAi ex.ec u-re t:::>                          /t--S:zt>zo
                                                                                                                                                     FILED
                                                                                                                                               U.S. DISTRICT COURT
                                                                                                                                           EASTERN DISTRICT ARKANSAS

                                                                                                                                                     NOV O5 2020
                                                                                                                                   ~A~ES W. McCOR~RK
                                                                                                                                      y.       ?:-@                           D       CLERK



                                                                                                                                                                            Form USM-285
 PRJOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                                       Rev. I 1/18
                                                                                                                                                                                                    ...
                                           Case 4:20-cv-01160-JM Document 12 Filed 11/05/20 Page 2 ofC:2                                                                   i                 ('\"~
                                                                                                                                                                                             - a
                                                                 2020NOV - If PH ~: 02                                                                                     IC               .a.~
                                                                                                                                                                                             :.. !"
                                                                                       I            -'
                                                                                            \"':•.:;f
                                                                                           11
                                                                                                                                                                           i                  i- ti" ,_
                                                                                                                                                                                              a~ ._.
                                                                   Ea~ t e1T1 t ,di;cJnsas                                                                                                    e ~- e
                                                                                                                                                                                                  ~ a
                                                                                                                                                                                    ----~------- 8
TEAR THIS WAY __,.,..
                                                Return Receipt (Form 3811 ) Barcode                              COMPLETE THIS SECTION ON DELIVERY



                   ~
                                                                                                                 A. Signature
                                                                                                                                                                 •   Agent    : ~
                                                                                                                 X                                               •   Addresse~: ·~

              0        Z                  II IIIIIII IIIIII IIIIIII IIll IIIII 111111111111111                   B. Received by (Printed Name)           C. Date of Delivery    ,   Q)
                                                                                                                                                                                    Cl)
              w
              ....
              en
                   -   0
                       ~                 9590 9266 9904 2166 0553 97                                             D. Is delivery address different from item 1?   D   Yes            a.
                                                                                                                                                                                    ·a;
              w ffi a:                                                                                              If YES, enter delivery address below :       D   No             (.)
              =>-o                                                                                                                                                                  Q)
                                                                                                                                                                                    a:
              0 a: LL                 1. Article Addressed to:
              w a: a:                                                                                                                                                               C
                                                                                                                                                                                    ,_
              a: ct w
              .... 0 0.
              9:: :::! CJ
               w ct z
                                DA YID RUSSEL
                              ' 111 A. CALLI LANE
                                HOT SPRJNGS, AR 71913
                                                                                                                                                                                    -
                                                                                                                                                                                    ::,
                                                                                                                                                                                    Q)
                                                                                                                                                                                    a:
              0w ==
                                                                                                                                                        0)
                   ®
                       0..J                                                                                  -3.-;,;-,~::-::-=::-::-:---------------,
                                                                                                                Service Type:
                                                                                                                                                        C
                                                                                                                                                     , ·u;
               a: en ct                                                                                      IXl    Certified Mail                                              :   ::,
              z    0.:c                                                                                      ID     Certified Mail Restricted Delivery                          ,   ,_
              a: en o                                                                                                             Reference Information                         :   .E
              :::, :::, !Ct
              ........
              w w                                                                                                                4:20CV0l 160
                                                                                                                                                                                    ::,
                                                                                                                                                                                    0
              a:       0                                                                                                                                                             >.


                   L.         12. Certified Mail (Form 3800) Article Number
                              :
                                  I
                                         9414 7266 9904 2166 0553 94
                                                                                                                                                                                    ~
                                                                                                                                                                                     C
                                                                                                                                                                                     ell
                                                                                                                                                                                    .c:
                                                                                                                                                                                    I-
                                  , PS Form 3811 , Facsimils , July 2015                                                                          Domestic Return Receipt,
                                  I _



                                                                                                                  =- '
                                                                                                :r: -
                                                                                                0     =
                                                                                                    )> :::
                                                                                                -l)><:...
                                                                                                             0                                                                                            r
                                                                                                C/l'
                                                                                                -i:inO..:_
                                                                                                             --=
                                                                                                :;i::,)>;,o-=                                                                               JI
                                                                                                -2'. rr
                                                                                                   C :                                                                                      ..r
                                                                                                   C/l :                                                                            :::0    1:-'
                                                                                                0 -Cll:                                                                             rn      ..r
       z                                                                                        . •r
                                                                                                C/l          rn ..:
                                                                                                             r..:
                                                                                                                                                                                    -I
                                                                                                                                                                                    C       ~

       H                                                                                        )>     z           =--                                                              :::0
                                                                                                                                                                                     z
                                                                                                                                                                                            ru
                                                                                                                                                                                            cr
       ><                                                                                       :;i::, tTl                                                                                  cr
       H                                                                                        -.J
                                                                                                                   ..:                                                               :::0
       rn                                                                                       -0                                                                                   rn     JI
                                                                                                                                                                                            JI
                                                                                                                                                                                     (")    Cl
                                                                                                w                                                                                    rn     ..r
                                                                                                                                                                                     -0
 0                                                                                                                                                                                   -I      ru
                                                                                                                   -=                                                                        1:-'
 n     '-I                                                                                                                                                                           :::0    cr
 •     w                                                                                                                                                                             rn      er
       t-'                                                                                                                                                                           0
 0
 ~
                                                                                                                     -                                                               C
                                                                                                                                                                                      rn
                                                                                                                                                                                             Cl
                                                                                                                                                                                             Ln
                                                                                                                                                                                             Ln
       0                                                                                                                                                                              (J)
                                                                                                                                                                                             lJJ
  ~    rn                                                                                                                                                                             -I
  )                                                                                                                                                                                   rn     JI
       t-'                                                                                                                                                                            0      ..r
  ~    1,/J
  ~    t-'
  ~    IS)


  ',
  '    ($)
       ($)
       I-'
       t-'
       '-
        CS)
       t-'
       '-
        N
        Cb




                                                                                                                                                                                                                 0
                                                                                                                                                                                                                 ~-nc


                                                                                                                                                                                            I
                                                                                                                                                                                                              -n Cl> :i en
                                                                                                                                                                                                              ~~~~­
                                                                                                                                                                                                              S:~n~
                                                                                                                                                                                                              _,,,..._ ~ ~
                              ~
